                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
ALLEN J. HANSON,                    )
                                    )         C.A. No. 17-598 WES
          Plaintiff,                )
                                    )
     v.                             )
                                    )
STATE OF RHODE ISLAND DEPARTMENT    )
OF CORRECTIONS et al.,              )
                                    )
          Defendants.               )
___________________________________)

                           MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

      Plaintiff Allen J. Hanson is an inmate at the Intake Service

Center in Cranston, Rhode Island.        On December 27, 2017, he filed

a   complaint   alleging    violations   of    42   U.S.C.    §    1983   by   two

correctional    officers     and   the   Rhode      Island    Department       of

Corrections.     Compl. 2-8, ECF No. 1.          These defendants move to

dismiss   the   complaint    for   failure     to   exhaust       administrative

remedies and deficient service.          See generally Mot. to Dismiss,

ECF No. 15.

      The claim that Hanson has failed to exhaust his administrative

remedies is an affirmative defense.           Jones v. Bock, 549 U.S. 199,

216 (2007).     As such, and because its merit is not obvious from

reading the complaint, the adjudication of this claim is not proper

on a motion to dismiss.         See Colonial Mortg. Bankers Corp. v.

Lopez–Stubbe, 324 F.3d 12, 16 (1st Cir. 2003) (holding that the
resolution of an affirmative defense on a motion to dismiss is

inappropriate   unless   “conclusively   establish[ed]”    by   “the

allegations of the complaint, the documents (if any) incorporated

therein, matters of public record, and other matters of which the

court may take judicial notice”); Beltran v. O’Mara, 405 F. Supp.

2d 140, 149 (D.N.H. 2005) (“Whether an inmate has [exhausted

available administrative remedies] presents a question of law,

although the answer may depend on disputed factual issues.”).

     The merit of defendants’ failure-to-exhaust defense is not

obvious at least in part because Hanson, while admitting he failed

to properly file a grievance, asserts that he has been denied the

forms necessary to do so.   Compl. 3, 6-8.   Assuming this is true,

as the Court must at the motion-to-dismiss stage, Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009), Hanson had no administrative

remedies “available” to him to exhaust, 42 U.S.C. § 1997e(a). See,

e.g., Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010) (“Where

prison officials prevent, thwart, or hinder a prisoner’s efforts

to avail himself of an administrative remedy, they render that

remedy ‘unavailable’ and a court will excuse the prisoner’s failure

to exhaust.”); Kaba v. E.A. Stepp, 458 F.3d 678, 684 (7th Cir.

2006) (“If administrative remedies are not ‘available’ to an

inmate, then the inmate cannot be required to exhaust.”); Miller

v. Norris, 247 F.3d 736, 740 (8th Cir. 2001) (same).      Therefore,

the Court cannot dismiss Hanson’s complaint, at least in the case’s

                                 2
current posture.      Defendants may reiterate their argument on

summary judgment or at trial.

     Defendants also move that Hanson’s complaint be dismissed as

against the two correctional officers because they have only been

served in their official capacities, and therefore exist in this

suit outside the ambit of section 1983.    Mem. of Law in Supp. of

Mot. to Dismiss 9-10.   This part of defendants’ motion is granted,

but supererogatory:     the Court has already recognized Hanson’s

wish to proceed against only the Department of Corrections, Text

Order, Apr. 6, 2018, and indeed the summons he filled out directed

service only on the Department, Process Receipt and Return, ECF

No. 13.

     For the foregoing reasons, defendants’ motion to dismiss, ECF

No. 15, is GRANTED in part and DENIED in part.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: January 31, 2019




                                 3
